        Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 1 of 13



 1   John R. Keville (Pro Hac Vice)
     WINSTON & STRAWN LLP
 2   1111 Louisiana Street, 25th Floor
     Houston, TX 77002-5242
 3   Telephone: (713) 651-2600
     Facsimile: (713) 651-2700
 4   Email: jkeville@winston.com
 5   David P. Enzminger (SBN 137065)
     Matthew R. McCullough (SBN 301330)
 6   WINSTON & STRAWN, LLP
     275 Middlefield Road, Suite 205
 7   Menlo Park, CA 94025-1203
     Telephone: (650) 858-6500
 8   Facsimile: (650) 858-6550
     Email: denzminger@winston.com
 9   Email: mrmccullough@winston.com
10   Attorneys for Plaintiff
     CONTOUR IP HOLDING, LLC
11

12
                                IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN FRANCISCO DIVISION
15

16

17   CONTOUR IP HOLDING, LLC,                    )   Case Number: 17-cv-04738-WHO
                                                 )
18                 Plaintiff,                    )   JOINT CASE MANAGEMENT
                                                 )   STATEMENT AND [PROPOSED] ORDER
19                                               )
            vs.
                                                 )   Judge: William H. Orrick
20                                               )
     GOPRO, INC.,
21                                               )   Case Management Conference: October 8,
                   Defendant.                    )   2019
22                                               )
                                                 )
23

24

25

26

27

28

                            JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                          Case No.: 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 2 of 13



 1           Pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-10(d), the Standing
 2   Order for all Judges of the Northern District of California, dated January 17, 2017, and the Court’s
 3   Order setting a case management conference for October 8, 2019 (Dkt. 296), counsel for Plaintiff
 4   Contour IP Holding, LLC (“Contour”) and Defendant GoPro, Inc. (“GoPro”) have met and conferred
 5   and hereby submit their Joint Case Management Statement.1 Pursuant to Civil Local Rule 16-10(d),
 6   this statement provides information about the “progress or changes since the last statement was filed
 7   and making proposals for the remainder of the case development process.”
 8   I.      FACTS
 9           On December 12, 2018, this Court granted a stay pending the resolution of IPR Case Nos.
10   2015-01078 (’694 patent) and 2015-01080 (’954 patent). See Dkt. 286 at 1 (granting motion “to stay
11   this patent infringement litigation until [GoPro’s] inter partes review (‘IPR’) petitions are resolved
12   before the Patent Trial and Appeal Board (‘PTAB’)”).
13           On July 31, 2019, the Patent Trial and Appeal Board (“PTAB”) issued its “Decision on
14   Remand” in each of the pending IPRs relating to the asserted patents. GoPro, Inc. v. Contour IP
15   Holding LLC, Case No. IPR2015-01078, Paper No. 84 (PTAB July 31, 2019) (’694 patent) (Dkt. 289-
16   1); GoPro, Inc. v. Contour IP Holding LLC, Case No. IPR2015-01080, Paper No. 90 (PTAB July 31,
17   2019) (’954 patent) (Dkt. 289-2). The parties have stipulated and the Court has ordered that the stay
18   imposed by this Court pending resolution of the IPR petitions shall be deemed lifted as of October 1,
19   2019. Dkt. 296.
20   II.     MOTIONS
21           No motions are currently pending.
22           A.     Contour’s Proposed Motions
23           Contour will seek leave to amend its infringement contentions to address certain products
24   released by GoPro after it filed its motion to stay and shortly before this case was stayed, including
25

26   1
             While the Parties conferred several times and have been able to agree on much of this joint
     statement, the Parties independently proffer the sections entitled “Contour’s __” or “GoPro’s ___”
27
     respectively and do not join in each other’s statements. The parties reserve their right to materially
28   disagree with the statements set forth in party-specific sections.

                            JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                          Case No.: 17-CV-04738-WHO
                                                   Page 1 of 12
         Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 3 of 13



 1   HERO7 White, HERO7 Silver, and HERO7 Black. The parties are working towards a cooperative
 2   resolution of this issue. However, GoPro reserves the right to oppose adding products that have been
 3   available for more than a year and which were commercially released before the stay was imposed.
 4                       i. Contour’s Brief Statement Regarding IPR Estoppel
 5          Contour also intends to ask the Court’s guidance on the most expeditious way to address the
 6   scope of IPR estoppel in this case, which hopefully will not require motion practice.
 7          An IPR petitioner who has received a final written decision is estopped from asserting in
 8   litigation any grounds of invalidity that it “raised or reasonably could have raised during that inter
 9   partes review.” 35 U.S.C. § 315(e)(2); Trustees of Columbia Univ. v. Symantec Corp., 390 F. Supp.
10   3d 665, 677-78 (E.D. Va. 2019) (estopping defendant from relying on grounds in invalidity
11   contentions but not raised in IPR because a petitioner “reasonably could have raised” grounds that “a
12   skilled searcher conducting a diligent search reasonably could have been expected to discover”). Five
13   of GoPro’s seven asserted invalidity theories were raised or could have been raised in the IPR, and
14   only GoPro’s invalidity theories that involve its alleged prior-art cameras (non-publications) could not
15   have been raised in the IPR, and thus only its invalidity contention theories 4 and 6 remain in the case.
16   Contour believes that GoPro’s statement that its invalidity defenses “are not subject to estoppel” is
17   incorrect as a matter of law2 and ambiguous as to its “in particular” addition, and that an early decision
18   on the scope of IPR estoppel on GoPro’s invalidity defenses would be helpful to narrow the case, as
19   was intended by the stay.
20                      ii. GoPro’s Brief Statement Regarding IPR Estoppel
21          GoPro maintains that its invalidity defenses, in particular those based on non-publication prior
22   art, are not subject to estoppel. See Polaris Industries Inc. v. Arctic Cat Inc., No. 2015-4475, 2019
23   WL 3824255 (D. Minn. Aug. 15, 2019) (“Polaris has not produced, nor could this court find, any court
24

25
     2
             In seeking the stay, GoPro told the Court “The scope of this case may be significantly
26   narrowed because estoppel will apply to GoPro under 35 U.S.C. § 315(e)(2), once the Board issues
     new final written decisions.” Dkt. No. 262 at 8. Now GoPro reverses itself and argues no estoppel
27
     applies to its invalidity defenses.
28

                             JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                           Case No.: 17-CV-04738-WHO
                                                    Page 2 of 12
         Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 4 of 13



 1   granting the relief Polaris now requests — to apply § 315(e)(2) estoppel to products.”). To the extent
 2   Contour prepares and files a motion addressing the scope of IPR estoppel, GoPro will respond at that
 3   time.3 However, GoPro notes that discovery regarding the material differences between the GoPro
 4   catalog addressed in the IPR’s and the GoPro system art, which may be material to the scope of
 5   estoppel, is ongoing and therefore to the extent there is a dispute, it may not yet be ripe for adjudication.
 6           B.        GoPro’s Proposed Motions
 7                          i. GoPro’s Brief Statement Regarding Its Proposed Motions:
 8           GoPro reserves the right to seek further input from the Court on issues of claim construction.
 9   In particular, GoPro may seek further guidance from the Court regarding the impact of the IPR
10   prosecution history on the appropriate scope and interpretation of the asserted claims depending on
11   Contour’s future amendments to its infringement contentions and/or responses to written discovery.
12   GoPro may also seek to amend and/or supplement its invalidity contentions based on the IPR
13   proceedings and since-discovered evidence. GoPro also intends to file a motion for summary
14   judgment with respect to invalidity and non-infringement at the appropriate time. While GoPro
15   intends to meet and confer in good faith with Contour to determine whether it can resolve some or all
16   of the outstanding discovery disputes, GoPro reserves its right to seek judicial intervention regarding
17   discovery including but not limited to the following issues, which are addressed in more detail in its
18   October 1 correspondence, transmitted the same day the parties agreed to lift the stay and resume
19   litigation4:
20                 The scope and nature of Contour’s document preservation and production obligations
21                  relating to documents created by, maintained by, or accessible to its predecessors in
                    interest, agents, and investors/advisors.
22
                   The sufficiency of Contour’s discovery responses and contentions relating to its
23                  previously-disclaimed demand for lost profits. See, e.g., Dkt. 134 (4/26/2017 Hearing Tr.)
24
     3
            GoPro maintains that no “special procedure” is necessary for Contour’s proposed motion and
25
     reserves the right to argue that serial motions for summary judgment are inappropriate, regardless of
26   whether they address the scope of IPR estoppel or otherwise.
     4
              GoPro contends that several of these issues were also raised in correspondence from GoPro
27
     on at least January 9, 2018 and April 17, 2018. Contour disputes that contention, and will respond to
28   the letter dated October 1, 2019.

                               JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                             Case No.: 17-CV-04738-WHO
                                                      Page 3 of 12
            Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 5 of 13



 1                at 77:10-13 (“[Lost profits] is not a quantum of damages or a calculation that is certainly
                  being sought by Contour IP Holding which is at this time not acting in competition with
 2                GoPro.”); see also Interrogatory Nos. 10, 12.
 3
                 The sufficiency of Contour’s discovery responses and contentions relating to its
 4                infringement theories including the basis for its doctrine of equivalents allegations and
                  indirect infringement theories.
 5
                 The sufficiency of Contour’s interrogatory responses that rely on Fed. R. Civ. P. 33(d), but
 6                which fail to identify responsive documents with specificity. See, e.g., Interrogatory Nos.
                  2-5, 8, 9, 18, 19.
 7

 8               Contour’s refusal to identify known prior art to the Patents-in-Suit. See, e.g., Interrogatory
                  No. 7.
 9
                 Contour’s failure to produce comprehensive ESI (e.g., email) discovery but concomitant
10                refusal to enter into a fair and balanced stipulation governing such discovery.
11
                         ii. Contour’s Brief Statement Regarding GoPro’s Proposed Motions:
12
              In response to GoPro’s positions, Contour requested GoPro to identify any aspect of the
13
     Court’s July 16, 2018 Order Regarding Claim Construction (Dkt. 251) that it seeks to amend or receive
14
     guidance on, but has received nothing beyond the statement above. Accordingly, Contour cannot
15
     address this reservation. GoPro has similarly not identified in what way it may seek to “amend and/or
16
     supplement its invalidity contentions,” and thus Contour cannot address this issue except to note that
17
     this would seemingly be addressed by guidance on the scope of IPR estoppel. Finally, Contour notes
18
     that the discovery “issues” bulleted above have never been raised to Contour before this submission,
19
     except in an October 1, 2019 letter sent the day this statement was due to avoid the appearance of
20
     raising issues for the first time in this statement. Contour does not believe these are actual discovery
21
     disputes or issues. Contour will respond to the letter sent today (October 1, 2019) and will provide
22
     any further position on the above issues at the appropriate time if GoPro files a motion and/or if the
23
     parties meet and confer (as required by this Court) on these alleged discovery issues.
24
     III.     DISCOVERY
25
              The parties have conducted certain discovery, including final infringement/invalidity
26
     contentions, document production, third party depositions, third-party subpoenas, and written
27
     discovery. The Parties’ positions regarding the scope of remaining fact discovery are set forth more
28

                              JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                            Case No.: 17-CV-04738-WHO
                                                     Page 4 of 12
         Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 6 of 13



 1   fully below. The parties previously agreed to certain limitations on discovery, which should remain
 2   in effect absent a showing of good cause or agreement by the parties. Dkt. 212 at 6–8.
 3          A.      Summary Of Discovery That Contour Plans To Conduct
 4          Contour intends to complete its source code review, conduct certain further document
 5   discovery, and conduct certain depositions of GoPro employee(s) and corporate representative(s).
 6   Contour expects that this discovery can be completed quickly with the cooperation of both parties.
 7          At this time, Contour does not have any discovery disputes to raise with the Court. Contour
 8   notes the parties have not met and conferred on any discovery issue (on either side) since the IPR
 9   decision, and none were raised by GoPro before its Motion to Stay. Accordingly, despite GoPro’s
10   recitation below, no such discovery disputes were raised before this submission or are ripe to be
11   presented to the Court at this time.
12          B.      Summary of Discovery That GoPro Plans To Conduct
13          GoPro contends that significant documentary discovery remains to be done including arduous
14   and potentially time-consuming third party discovery.5           For example, GoPro contends that
15   documentary evidence regarding the prosecution history of the asserted patents, the value of the
16   asserted patents as reflected in their significant transactional history, and evidence relating to GoPro’s
17   defenses and potential defenses including unclean hands, waiver and estoppel remains to be
18   completed. Additionally, particularly if Contour is granted leave to add one or more new products,
19   significant written and documentary discovery may need to be conducted regarding the accused
20   product lines. Contour has represented during meet and confer negotiations that it intends on
21   conducting further documentary discovery regarding source code, technical functionality of the
22   accused products, and certain damages evidence. Also, the parties have not agreed to an ESI
23   stipulation or conducted significant ESI discovery to date nor have the parties exchanged privilege
24   logs (or even agreed to an appropriate timeline for such an exchange).
25

26
     5
             GoPro contends that the burden of remaining discovery will depend, at least in part, on
27
     Contour’s amenability to producing documents within its possession, custody, or control from its
28   agents, predecessor’s in interest, investors, and current and former partners/affiliates.

                             JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                           Case No.: 17-CV-04738-WHO
                                                    Page 5 of 12
           Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 7 of 13



 1           GoPro further contends that nearly all deposition discovery still needs to be done. It only
 2   makes sense to proceed with most of the depositions once document discovery, relevant to those
 3   depositions, has been substantially completed. For example, GoPro needs to depose corporate
 4   representative(s) of Contour including persons with knowledge of the transaction history,
 5   development, and prosecution of the asserted patents.          GoPro intends to depose one or more
 6   individuals with knowledge, but needs further discovery (including more specific Fed. R. Civ. P. 26
 7   disclosures) to identify the relevant individual witnesses. GoPro also needs to depose several third
 8   parties with relevant technical knowledge and damages knowledge relating to the value of the asserted
 9   patents. GoPro further expects to serve additional third party subpoenas and written discovery.
10           GoPro further anticipates that it may need to raise certain outstanding discovery issues
11   concerning Contour’s document production and responses to written discovery including those set
12   forth in its discovery letter, served on October 1, the day the stay lifted. See Section III.B. supra.
13   GoPro further anticipates that certain discovery issues may arise relating to third parties.
14   IV.     SETTLEMENT AND ADR
15           The parties participated in two settlement conferences with Magistrate Judge James prior to
16   her retirement. Thereafter, the Parties, through counsel only, spoke with Magistrate Judge Corley on
17   August 24, September 26, October 4, and October 12, 2018 regarding scheduling a further settlement
18   conference.
19           A.     Contour’s Statement re Settlement and ADR
20           Prior to the stay, Magistrate Judge Corley was attempting to schedule another in-person
21   settlement conference with an appropriate GoPro officer6, which was ordered by Magistrate Judge
22   James. Contour believes that process should resume now that the case will be unstayed. Contour
23   contends that now is an appropriate time to resume the settlement conference process (which GoPro
24   originally insisted on), particularly given the recent, significant decision on the IPR petitions.
25

26   6
            To be clear, Contour is not seeking to select GoPro’s representative. It was Magistrate Judge
     James who ordered GoPro appear with an appropriate representative, and Magistrate Judge Corley
27
     who was involved with arranging the scheduling of the future settlement conference after Judge
28   James’ retirement.

                             JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                           Case No.: 17-CV-04738-WHO
                                                    Page 6 of 12
           Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 8 of 13



 1            B.       GoPro’s Statement re Settlement And ADR
 2            GoPro has, at all times, participated in good faith in the ADR process and no Order has ever
 3   been entered requiring GoPro to appear with any particular representative. Contour’s allegation to the
 4   contrary is belied by the publicly-available Docket in this case, which reflects no such order. To the
 5   contrary, no settlement conference was conducted before Magistrate Judge Corley at least in part
 6   because Contour would not agree to any of the dates proffered by GoPro. While GoPro is not opposed
 7   to conducting a future settlement conference, GoPro strongly opposes Contour’s efforts to select the
 8   GoPro employee with whom it wishes to negotiate. GoPro will appear with a person of appropriate
 9   settlement authority at any future ADR process. Moreover, GoPro does not believe it makes any sense
10   to conduct a further settlement conference before the mainstay of fact evidence has been exchanged,
11   which informs such highly relevant considerations as the appropriate damages measure and validity
12   of the patents.
13   V.       NARROWING OF ISSUES
14            Contour anticipates that a determination on the scope of the estoppel relating to the IPR
15   proceeding will substantially narrow the issues for trial.
16   VI.      SCHEDULING
17            The parties submit the below proposed dates for the remaining deadlines in this case.
18                  Event                 Contour Proposed Deadline         GoPro Proposed Deadline
      Fact discovery cut-off                   November 20, 2019                  March 13, 2020
19
      Expert disclosure and opening             December 6, 2019                    April 9, 2020
20    reports
      Expert rebuttal                          December 20, 2019                    May 7, 2020
21
      Expert discovery cut-off                   January 15, 2020                   June 5, 2020
22
      Dispositive Motions heard by               March 18, 2020                     July 31, 2020
23    Pretrial conference                         May __, 2020                  September 30, 2020
24    Trial                                       May __, 2020                   November 9, 2020

25            A.       Contour’s Statement Regarding The Case Schedule

26            Contour proposes the above schedule, which allows sufficient time to complete discovery and

27   prepare the case for trial. This case has been pending since November 2015, and has been stayed twice

28   at GoPro’s request while it sought IPR relief in the PTAB. There has been over a year of discovery in

                              JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                            Case No.: 17-CV-04738-WHO
                                                     Page 7 of 12
         Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 9 of 13



 1   this Court alone (along with substantial discovery in the District of Delaware prior), and any remaining
 2   discovery identified by GoPro (none of which is specific to the result of the IPR decisions) could, and
 3   should, have been addressed long ago. It is time for a trial date to be set so that Contour can finally
 4   vindicate its patent rights.
 5           B.      GoPro’s Statement Regarding The Case Schedule
 6           GoPro proffers the schedule above, which it believes allows for sufficient time to complete
 7   the remaining, necessary fact discovery and accomplish pre-trial milestones in a fair and efficient
 8   manner without unnecessarily conflicting with holidays and other pre-existing personal and
 9   professional obligations of GoPro’s relevant personnel. If GoPro and Contour work together
10   cooperatively, GoPro believes that fact discovery can be completed in approximately 6 months,
11   taking into account the intervening holidays. During the meet and confer process, Contour indicated
12   that it would “discuss” a schedule with a trial date in late 2020, preferably Q3/2020, with its client
13   “to see if an agreement can be reached.” (See 9/30/2019 email from M. McCullough to M. Clark
14   and related chain.) In response and in a good faith effort to reach a compromise, GoPro proposed
15   the earliest reasonable trial date in 2020 that it believes affords the parties a doable (though short)
16   timeframe for fact and expert discovery and avoids a trial in September/October when GoPro has
17   typically had substantial, time sensitive product launch commitments that would make participating
18   in a trial unduly burdensome.7,8 Contour declined to accept the proposed compromise and refused to
19   propose any alternative schedule . (Id.)
20

21   7
             Originally, GoPro proposed a trial date in March 2021 and Contour proposed a trial date in
22   May 2020. During the Parties’ telephonic meet and confer, they agreed that a compromise would be
     desirable and would reduce the number of disputes to be presented to the Court. However, when
23   GoPro returned with a schedule that quite literally “met in the middle” between the parties’
     originally proffered dates, Contour rejected the schedule and refused to propose any alternative. The
24   veracity of this recitation of the facts is borne out by the parties’ correspondence which GoPro will
     have available at the CMC should the Court wish to review it.
25
     8
             Contour contends GoPro’s discussion and footnote 7 misrepresent Contour’s position during
26   the parties’ meet and confer in several ways. Contour requested that GoPro remove these inaccurate
     statements and GoPro refused. Contour believes, and suggested to GoPro, that including
27
     representations of what was said in a meet and confer, is unnecessary in this CMC Statement.
28

                              JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                            Case No.: 17-CV-04738-WHO
                                                     Page 8 of 12
         Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 10 of 13



 1          Contour’s proposed schedule is facially unworkable. First, Contour suggests that the parties
 2   should complete fact discovery in less than 2 months following the Case Management Conference
 3   even though, by its own admission, both documentary and deposition discovery remain to be
 4   conducted, and Contour intends to expand the scope of discovery by adding new accused product
 5   lines.9 Both parties need time to obtain and review the relevant source code and documentary
 6   evidence before corresponding party depositions can be taken on fundamental issues such as the
 7   development and prosecution of the claimed inventions, technical functionality of the accused
 8   products, invalidity of the asserted patents, and damages issues. Much of this discovery stands to be
 9   complicated by Contour’s position that it does not have reasonable access to documentary evidence
10   or resources from its corporate affiliates and predecessors-in-interest. Moreover, additional
11   discovery regarding the relevant prior art products needs to be conducted, at least some of which
12   resides with third parties such as the chip provider that supplied both Contour and GoPro with image
13   processing chips in or around the time of the claimed invention.
14          Second, Contour’s proposed expert schedule affords the parties only 2 weeks following fact
15   discovery to prepare opening reports – one week of which is the Thanksgiving holiday. Then it
16   suggests that rebuttal reports should be completed in 2 weeks thereafter, which unfairly prejudices
17   GoPro who will have to proffer at least damages and non-infringement reports (while Contour only
18   has to do a validity report) during that timeframe. Unlike opening reports, it is simply not possible
19   to begin preparing rebuttal reports in any fulsome way in advance and so a two week timeframe is
20   unfair, inefficient, and unduly prejudicial. Compounding the problem, Contour suggests an expert
21   discovery window of less than a month even though Christmas, Hanukkah, and New Year’s all fall
22

23   9
             This is not a situation in which GoPro alone seeks further discovery. Thus, Contour’s
24   position that “any remaining discovery identified by GoPro” . . . should have been addressed long
     ago” is inaccurate. It is undisputed that both parties still need to conduct substantial party and third
25   party written and deposition discovery. Moreover, Contour is seeking to add products to this case
     that include different chips and features, may implicate different non-infringement/infringement
26   theories (which GoPro cannot know until it receives Contour’s proposed amended infringement
     contentions), and will certainly require unique financial and damages evidence. Contour’s
27
     suggestion that nothing has happened since the stay that would justify GoPro’s proposed discovery
28   schedule is belied by its own statements regarding future motions and discovery.

                             JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                           Case No.: 17-CV-04738-WHO
                                                    Page 9 of 12
        Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 11 of 13



 1   within the proposed window. Given the practical reality of witness unavailability during holidays,
 2   Contour’s schedule is infeasible.
 3          By comparison, Contour has not identified any prejudice that would be imposed by GoPro’s
 4   proposed schedule. The plaintiff does not make or sell products. It does not compete with GoPro.
 5   Based on Contour’s own judicial representations, it seeks monetary damages – a right that, if it
 6   exists, is not materially prejudiced by affording the parties a meaningful opportunity to conduct the
 7   discovery they agree is relevant and allow their experts a reasonable amount of time to render
 8   comprehensive opinions. GoPro intends to diligently pursue discovery in this case – but believes
 9   that the schedule proposed by Contour would not just prejudice, but effectively foreclose, the parties
10   from developing a factually accurate, reasonably comprehensive record in this case. By comparison,
11   the orderly conduct of discovery in this case benefits, rather than prejudices, the interests of both
12   parties and this Court.
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                               JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                             Case No.: 17-CV-04738-WHO
                                                     Page 10 of 12
     Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 12 of 13



 1
     Dated: October 1, 2019     /s/ John R. Keville
 2                              David P. Enzminger (SBN 137065)
                                Matthew R. McCullough (SBN 301330)
 3                              WINSTON & STRAWN, LLP
 4                              275 Middlefield Road, Suite 205
                                Menlo Park, CA 94025-1203
 5                              Telephone: (650) 858-6500
                                Facsimile: (650) 858-6550
 6                              Email: denzminger@winston.com
                                Email: mrmccullough@winston.com
 7

 8
                                John R. Keville (Pro Hac Vice)
 9                              WINSTON & STRAWN LLP
                                1111 Louisiana Street, 25th Floor
10                              Houston, TX 77002-5242
                                Telephone: (713) 651-2600
11                              Facsimile: (713) 651-2700
12                              Email: jkeville@winston.com

13                              Counsel for Plaintiff
                                CONTOUR IP HOLDING LLC
14

15   Dated: October 1, 2019     /s/ Michelle Ann Clark
                                Sean S. Pak (Bar No. 219032)
16                              seanpak@quinnemanuel.com
                                Michelle Ann Clark (Bar No. 243777)
17                              michelleclark@quinnemanuel.com
                                Jordan Jaffe (Bar N0. 254886)
18                              jordanjaffee@quinnemanuel.com
                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
19                              50 California St., 22nd Floor
                                San Francisco, California 94111
20                              Telephone: (415) 875-6600
                                Facsimile: (415) 875-6700
21
                                Attorneys for Defendant
22                              GoPro, Inc.
23

24

25

26

27

28

                        JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                      Case No.: 17-CV-04738-WHO
                                              Page 11 of 12
        Case 3:17-cv-04738-WHO Document 299 Filed 10/01/19 Page 13 of 13



 1                                     CONCURRENCE IN FILING
 2          I, John R. Keville, hereby attest that the concurrence to the filing of this document has been
 3   obtained from each signatory hereto.
 4

 5     Dated: October 1, 2019                  /s/ John R. Keville

 6                                                John R. Keville

 7

 8                                   CASE MANAGEMENT ORDER

 9   The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved as
     the Case Management Order for this case and all parties shall comply with its provisions. [In
10
     addition, the Court makes the further orders stated below:]
11

12

13
     IT IS SO ORDERED.
14
      Dated:
15
                                                    UNITED STATES DISTRICT/MAGISTRATE
16                                                                JUDGE
17

18

19
20

21

22

23

24

25

26

27

28

                            JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
                                          Case No.: 17-CV-04738-WHO
                                                  Page 12 of 12
